



EXHIBIT 10c(x)


VERIZON COMMUNICATIONS INC. LONG-TERM INCENTIVE PLAN
SPECIAL PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT




AGREEMENT between Verizon Communications Inc. (“Verizon” or the “Company”) and
you (the “Participant”) and your heirs and beneficiaries.
1. Purpose of Agreement. The purpose of this Agreement is to provide a grant of
restricted stock units (“RSUs”) to the Participant.
2. Agreement. This Agreement is entered into pursuant to the 2017 Verizon
Communications Inc. Long-Term Incentive Plan (the “Plan”), and evidences the
grant of a restricted stock unit award in the form of RSUs pursuant to the Plan.
In consideration of the benefits described in this Agreement, which Participant
acknowledges are good, valuable and sufficient consideration, the Participant
agrees to comply with the terms and conditions of this Agreement, including the
Participant’s obligations and restrictions set forth in Exhibit A to this
Agreement and the Participant’s non-competition, non-solicitation,
confidentiality and other obligations and restrictions set forth in Exhibit B to
this Agreement, both of which are incorporated into and are a part of the
Agreement. The RSUs and this Agreement are subject to the terms and provisions
of the Plan. By executing this Agreement, the Participant agrees to be bound by
the terms and provisions of the Plan and this Agreement, including but not
limited to the Participant’s obligations and restrictions set forth in Exhibits
A and B to this Agreement. In addition, the Participant agrees to be bound by
the actions of the Human Resources Committee of Verizon’s Board of Directors or
any successor thereto (the “Committee”), and any designee of the Committee (to
the extent that such actions are exercised in accordance with the terms of the
Plan and this Agreement). If there is a conflict between the terms of the Plan
and the terms of this Agreement, the terms of this Agreement shall control.
3. Contingency. The grant of RSUs is contingent on the Participant’s timely
acceptance of this Agreement and satisfaction of the other conditions contained
in it. Acceptance shall be through execution of the Agreement as set forth in
paragraph 21. If the Participant does not accept this Agreement by the close of
business on June 29, 2018, the Participant shall not be entitled to this grant
of RSUs regardless of the extent to which the requirements in paragraph 5
(“Vesting”) are satisfied. In addition, to the extent the Participant is on a
Company approved leave of absence, including but not limited to short-term
disability leave, he will not be entitled to this grant of RSUs until such time
as he returns to work with Verizon or a Related Company (as defined in paragraph
13) and accepts this Agreement within the time period established by the
Company.
4. Number of Units. The Participant is granted the number of RSUs as specified
in the Participant’s account under the Special Performance RSU grant,
administered by Fidelity Investments or any successor thereto (“Fidelity”). A
RSU is a hypothetical share of Verizon’s common stock. The value of a RSU on any
given date shall be equal to the closing price of Verizon’s common stock on the
New York Stock Exchange (“NYSE”) as of such date. A Dividend Equivalent Unit
(“DEU”) or fraction thereof shall be added to each RSU each time that a dividend
is paid on Verizon’s common stock with respect to each dividend record date that
occurs after the date of grant and prior to the payment of an RSU. The amount of
each DEU shall be equal to the corresponding dividend paid on a share of
Verizon’s common stock. The DEU shall be converted into RSUs or fractions
thereof based upon the closing price of Verizon’s common stock traded on the
NYSE on the dividend payment date of each declared dividend on Verizon’s common
stock, and such RSUs or fractions thereof shall be added to the Participant’s
RSU balance. DEUs that are credited will be subject to the same vesting,
termination and other terms as the RSUs to which they relate. To the extent that
Fidelity or the Company makes an error, including but not limited to an
administrative error with respect to the number or value of the RSUs granted to
the Participant under this Agreement, the DEUs credited to the Participant’s
account or the amount of the final award payment, the Company or Fidelity
specifically reserves the right to correct such error at any time and the
Participant agrees that he shall be legally bound by any corrective action taken
by the Company or Fidelity.
5. Vesting.
(a) Time-Based Vesting. The Participant shall vest in one hundred percent (100%)
of the total number of RSUs subject to this grant, including DEUs credited with
respect to such RSUs pursuant to the terms hereof (the “Target Number of RSUs”),
on April 9, 2021. The Participant must be continuously employed by the Company
or a Related Company (as defined in paragraph 13) from the date the RSUs are
granted through April 9, 2021 as a condition to vesting of any RSUs hereunder,
except as otherwise provided in paragraph 7 (“Early Cancellation/Accelerated
Vesting of RSUs”) or as otherwise provided by the Committee.
(b) Additional Performance-Based Vesting.
(1) General.  If both (x) the Target Number of RSUs vest pursuant to paragraph
5(a) or Section 7(c)(1) and (y) Oath Inc.’s Revenue (as defined below) during
the three-year period beginning January 1, 2018 and ending at the close of
business on December 31, 2020 meets or exceeds xxx Dollars ($xxx), then an
additional number of RSUs shall vest as of April 9, 2021, equal to one hundred
percent (100%) of the Target Number of RSUs.  
(2) Definition of Revenue.  As used in this Agreement, the term “Revenue” has
the meaning given to such term under GAAP. The Committee will (to the extent
necessary and without duplication) adjust such revenue to eliminate the
financial impact of (i) acquisitions, divestitures or changes in business
structure; (ii) changes in legal, tax, accounting or regulatory policy; and


1

--------------------------------------------------------------------------------




(iii) other items that are extraordinary in nature or not deemed to be in the
ordinary course of business. The Committee’s determination of whether, and the
extent to which, any such adjustment is necessary shall be final and binding.
(c) Transfer. Transfer of employment from Verizon to a Related Company, from a
Related Company to Verizon, or from one Related Company to another Related
Company shall not constitute a separation from employment hereunder, and service
with a Related Company shall be treated as service with the Company for purposes
of the continuous employment requirement in paragraph 5(a).
6. Payment. All payments under this Agreement shall be made in shares of Verizon
common stock. Subject to paragraph 7(a), as soon as practicable after April 9,
2021 (but in no event later than 2 and one-half months after such date), the
number of shares that vested (minus any withholding for taxes) shall be paid to
the Participant. The number of shares that shall be paid (plus withholding for
taxes) shall equal the number of RSUs that vested pursuant to the terms hereof.
If the Participant dies before any payment due hereunder is made, such payment
shall be made to the Participant’s beneficiary, as designated under paragraph
11. Once a payment has been made with respect to a RSU, the RSU shall be
canceled; however, all other terms of the Agreement, including but not limited
to the Participant’s obligations and restrictions set forth in Exhibits A and B
to this Agreement, shall remain in effect.
7. Early Cancellation/Accelerated Vesting of RSUs. Notwithstanding the
provisions of paragraph 5, RSUs may vest or be forfeited before the vesting and
payment dates set forth above as follows:
(a) Termination for Cause. If the Participant’s employment by the Company or a
Related Company is terminated by the Company or a Related Company for Cause (as
defined below) at any time prior to the date that the RSUs are paid pursuant to
paragraph 6, the RSUs (whether vested or not) shall automatically terminate and
be cancelled as of the applicable termination date without payment of any
consideration by the Company and without any other action by the Participant.
(b) Voluntary Separation On or Before April 9, 2021, or Other Separation Not
Described in Paragraph 7(c). If the Participant (i) voluntarily separates from
employment on or before April 9, 2021 for any reason, or (ii) otherwise
separates from employment on or before April 9, 2021 under circumstances not
described in paragraph 7(c), all then-unvested RSUs shall automatically
terminate and be cancelled as of the applicable termination date without payment
of any consideration by the Company and without any other action by the
Participant.
(c) Involuntary Termination Without Cause On or Before April 9, 2021,
Termination Due to Death or Disability On or Before April 9, 2021.
(1) This paragraph 7(c) shall apply if the Participant separates from employment
by reason of an involuntary termination without Cause (as determined by the
Executive Vice President and Chief Administrative Officer of Verizon (or his or
her designee)), death, or Disability (as defined below) on or before April 9,
2021.
(2) If the Participant separates from employment on or before April 9, 2021
under circumstances described in paragraph 7(c)(1), (x) the Participant’s Target
Number of RSUs shall vest (without prorating the award), and (y) the Participant
shall remain eligible to vest in additional RSUs in accordance with paragraph
5(b) (subject to the performance requirement set forth therein being met),
provided in each case that the Participant has not and does not commit a breach
of any of the Participant’s obligations and restrictions set forth in Exhibits A
and B to this Agreement and provided that the Participant executes, within the
time prescribed by Verizon, a release satisfactory to Verizon waiving any claims
he or she may have against Verizon and any Related Company (otherwise, paragraph
7(b) shall apply).
(3) Any RSUs that vest pursuant to paragraph 7(c)(2) shall be payable as
provided in paragraph 6.
(4) Defined Terms. For purposes of this Agreement, the following definitions
shall apply:
(i) “Cause” means (i) incompetence or negligence in the discharge of, or
inattention to or neglect of or failure to perform, the duties and
responsibilities assigned to the Participant; fraud, misappropriation or
embezzlement; or a material breach of the Verizon Code of Conduct (as in effect
at the relevant time) or any of the Participant’s obligations and restrictions
set forth in Exhibits A and B to this Agreement, all as determined by the
Executive Vice President and Chief Administrative Officer of Verizon (or his or
her designee) in his or her discretion, or (ii) commission of any felony of
which the Participant is finally adjudged guilty by a court of competent
jurisdiction.
(ii) “Disability” shall mean the total and permanent disability of the
Participant as defined by, or determined under, the Company’s long-term
disability benefit plan.


(d) Change in Control. If a Participant is involuntarily terminated without
Cause within twelve (12) months following the occurrence of a Change in Control
of Verizon (as defined in the Plan) and before April 9, 2021, the RSUs shall
vest (without prorating the award) by deeming the performance goal in paragraph
5(b) and the continuous employment requirement in paragraph 5(a) to be satisfied
in full; however, all other terms of the Agreement, including but not limited to
the Participant’s obligations and restrictions set forth in Exhibits A and B to
this Agreement, shall remain in effect. A Change in Control or an involuntary
termination without Cause that occurs after


2

--------------------------------------------------------------------------------




April 9, 2021 shall have no effect on whether any RSUs vest or become payable
under this paragraph 7(d). If both paragraph 7(c) and this paragraph 7(d) would
otherwise apply in the circumstances, this paragraph 7(d) shall control. All
payments provided in this paragraph 7(d) shall be made at their regularly
scheduled time as specified in paragraph 6.
(e) Vesting Schedule. Except and to the extent provided in paragraphs 7(c) and
(d), nothing in this paragraph 7 shall alter the vesting schedule prescribed by
paragraph 5.
8. Shareholder Rights. The Participant shall have no rights as a shareholder
with respect to the RSUs until the date on which the Participant becomes the
holder of record with respect to any shares of Verizon common stock to which
this grant relates. Except as provided in the Plan or in this Agreement, no
adjustment shall be made for dividends or other rights for which the record date
occurs while the RSUs are outstanding.
9. Amendment of Agreement. Except to the extent required by law or specifically
contemplated under this Agreement, neither the Committee nor the Executive Vice
President and Chief Administrative Officer of Verizon (or his or her designee)
may, without the written consent of the Participant, change any term, condition
or provision affecting the RSUs if the change would have a material adverse
effect upon the RSUs or the Participant’s rights thereto. Nothing in the
preceding sentence shall preclude the Committee or the Executive Vice President
and Chief Administrative Officer of Verizon (or his or her designee) from
exercising administrative discretion with respect to the Plan or this Agreement,
and the exercise of such discretion shall be final, conclusive and binding. This
discretion includes, but is not limited to, corrections of any errors, including
but not limited to any administrative errors, determining the total percentage
of RSUs that become payable, and determining whether the Participant has been
discharged for Cause, has a Disability, has breached any of the Participant’s
obligations or restrictions set forth in Exhibits A and B to this Agreement or
has satisfied the requirements for vesting and payment under paragraphs 5 and 7
of this Agreement.
10. Assignment. The RSUs shall not be assigned, pledged or transferred except by
will or by the laws of descent and distribution.
11. Beneficiary. The Participant shall designate a beneficiary in writing and in
such manner as is acceptable to the Executive Vice President and Chief
Administrative Officer of Verizon (or his or her designee). Each such
designation shall revoke all prior designations by the Participant with respect
to the Participant’s benefits under the Plan and shall be effective only when
filed by the Participant with the Company during the Participant’s lifetime. If
the Participant fails to so designate a beneficiary, or if no such designated
beneficiary survives the Participant, the Participant’s beneficiary shall be the
Participant’s estate.
12. Other Plans and Agreements. Any payment received by the Participant pursuant
to this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, life
insurance, severance or other benefit plan maintained by Verizon or a Related
Company. The Participant acknowledges that this Agreement or any prior RSU
agreement shall not entitle the Participant to any other benefits under the Plan
or any other plans maintained by the Company or a Related Company.
13. Company and Related Company. For purposes of this Agreement, “Company” means
Verizon Communications Inc. “Related Company” means (a) any corporation,
partnership, joint venture, or other entity in which Verizon Communications Inc.
holds a direct or indirect ownership or proprietary interest of 50 percent or
more at any time during the term of this Agreement, or (b) any corporation,
partnership, joint venture, or other entity in which Verizon Communications Inc.
holds a direct or indirect ownership or other proprietary interest of less than
50 percent at any time during the term of this Agreement but which, in the
discretion of the Committee, is treated as a Related Company for purposes of
this Agreement.
14. Employment Status. The grant of the RSUs shall not be deemed to constitute a
contract of employment for a particular term between the Company or a Related
Company and the Participant, nor shall it constitute a right to remain in the
employ of any such Company or Related Company.
15. Withholding. The Participant acknowledges that he or she shall be
responsible for any taxes that arise in connection with this grant of RSUs, and
the Company shall make such arrangements as it deems necessary for withholding
of any taxes it determines are required to be withheld pursuant to any
applicable law or regulation.
16. Securities Laws. The Company shall not be required to make payment with
respect to any shares of common stock prior to the admission of such shares to
listing on any stock exchange on which the stock may then be listed and the
completion of any registration or qualification of such shares under any federal
or state law or rulings or regulations of any government body that the Company,
in its discretion, determines to be necessary or advisable.
17. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
discretion, as described in paragraph 9. The Committee and the Audit Committee
may designate any individual or individuals to perform any of its functions
hereunder and utilize experts to assist in carrying out their duties hereunder.
18. Successors. This Agreement shall be binding upon, and inure to the benefit
of, any successor or successors of the Company and the person or entity to whom
the RSUs may have been transferred by will, the laws of descent and
distribution, or beneficiary designation. All


3

--------------------------------------------------------------------------------




terms and conditions of this Agreement imposed upon the Participant shall,
unless the context clearly indicates otherwise, be deemed, in the event of the
Participant’s death, to refer to and be binding upon the Participant’s heirs and
beneficiaries.
19. Construction. In the event that any provision of this Agreement is held
invalid or unenforceable, such provision shall be considered separate and apart
from the remainder of this Agreement, which shall remain in full force and
effect. In the event that any provision, including any of the Participant’s
obligations or restrictions set forth in Exhibits A and B to this Agreement, is
held to be unenforceable for being unduly broad as written, such provision shall
be deemed amended to narrow its application to the extent necessary to make the
provision enforceable according to applicable law and shall be enforced as
amended. The RSUs are intended not to be subject to any tax, interest or penalty
under Section 409A of the Code, and this Agreement shall be construed and
interpreted consistent with such intent.
20. Defined Terms. Except where the context clearly indicates otherwise, all
capitalized terms used herein shall have the definitions ascribed to them by the
Plan, and the terms of the Plan shall apply where appropriate.
21. Execution of Agreement. The Participant shall indicate his or her consent
and acknowledgment to the terms of this Agreement (including the Participant’s
obligations and restrictions set forth in Exhibits A and B to this Agreement)
and the Plan by executing this Agreement pursuant to the instructions provided
and otherwise shall comply with the requirements of paragraph 3. In addition, by
consenting to the terms of this Agreement and the Participant’s obligations and
restrictions set forth in Exhibits A and B to this Agreement, the Participant
expressly agrees and acknowledges that Fidelity may deliver all documents,
statements and notices associated with the Plan and this Agreement to the
Participant in electronic form. The Participant and Verizon hereby expressly
agree that the use of electronic media to indicate confirmation, consent,
signature, acceptance, agreement and delivery shall be legally valid and have
the same legal force and effect as if the Participant and Verizon executed this
Agreement (including the Participant’s obligations and restrictions set forth in
Exhibits A and B to this Agreement) in paper form.
22. Confidentiality. Except to the extent otherwise required by law, the
Participant shall not disclose, in whole or in part, any of the terms of this
Agreement. This paragraph 22 does not prevent the Participant from disclosing
the terms of this Agreement to the Participant’s spouse or beneficiary or to the
Participant’s legal, tax, or financial adviser, provided that the Participant
take all reasonable measures to assure that the individual to whom disclosure is
made does not disclose the terms of this Agreement to a third party except as
otherwise required by law.
23. Applicable Law. Except as expressly provided in Exhibit B, the validity,
construction, interpretation and effect of this Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to the conflicts of laws provisions thereof.
24. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Executive Vice President and Chief
Administrative Officer of Verizon at 1095 Avenue of the Americas, New York, New
York 10036 and any notice to the Participant shall be addressed to the
Participant at the current address shown on the payroll of the Company, or to
such other address as the Participant may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy, sent by overnight
carrier, or enclosed in a properly sealed envelope as stated above, registered
and deposited, postage prepaid, in a post office regularly maintained by the
United States Postal Service.


25. Dispute Resolution.


(a)    General. Except as otherwise provided in paragraph 26 below, all disputes
arising under or related to the Plan or this Agreement and all claims in which a
Participant seeks damages or other relief that relate in any way to RSUs or
other benefits of the Plan are subject to the dispute resolution procedure
described below in this paragraph 25.


(i)    For purposes of this Agreement, the term “Units Award Dispute” shall mean
any claim against the Company or a Related Company, other than Units Damages
Disputes described in paragraph (a)(ii) below, regarding (A) the interpretation
of the Plan or this Agreement, (B) any of the terms or conditions of the RSUs
issued under this Agreement, or (C) allegations of entitlement to RSUs or
additional RSUs, or any other benefits, under the Plan or this Agreement;
provided, however, that any dispute relating to the Participant’s obligations
and restrictions set forth in Exhibits A and B to this Agreement or to the
forfeiture of an award as a result of a breach of any of the Participant’s
obligations and restrictions set forth in Exhibits A and B to this Agreement
shall not be subject to the dispute resolution procedures provided for in this
paragraph 25.


(ii)    For purposes of this Agreement, the term “Units Damages Dispute” shall
mean any claims between the Participant and the Company or a Related Company (or
against the past or present directors, officers, employees, representatives, or
agents of the Company or a Related Company, whether acting in their capacity as
such or otherwise), that are related in any way to the Participant’s employment
or former employment, including claims of alleged employment discrimination,
wrongful termination, or violations of Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, 42 U.S.C. § 1981, the Fair Labor Standards Act, the Family Medical Leave
Act, the Sarbanes-Oxley Act, or any other U.S. federal, state or local law,
statute, regulation, or ordinance relating to employment or any common law
theories of recovery relating to employment, such as breach of contract, tort,
or public policy claims, in which the damages or other relief sought relate in
any way to RSUs or other benefits of the Plan or this Agreement.




4

--------------------------------------------------------------------------------




(b)    Internal Dispute Resolution Procedure. All Units Award Disputes, and all
Units Damages Dispute alleging breach of contract, tort, or public policy claims
with respect to the Plan or this Agreement (collectively, “Plan Disputes”),
shall be referred in the first instance to the Verizon Employee Benefits
Committee (“EB Committee”) for resolution internally within Verizon. Except
where otherwise prohibited by law, all Plan Disputes must be filed in writing
with the EB Committee no later than one year from the date that the dispute
accrues. Consistent with paragraph 25(c)(i) of this Agreement, all decisions
relating to the enforceability of the limitations period contained herein shall
be made by the arbitrator. To the fullest extent permitted by law, the EB
Committee shall have full power, discretion, and authority to interpret the Plan
and this Agreement and to decide all Plan Disputes brought under this Plan and
Agreement. Determinations made by the EB Committee shall be final, conclusive
and binding, subject only to review by arbitration pursuant to paragraph (c)
below under the arbitrary and capricious standard of review. A Participant’s
failure to refer a Plan Dispute to the EB Committee for resolution will in no
way impair the Company’s right to compel arbitration or the enforceability of
the waiver in paragraph 25(c)(ii).


(c)    Arbitration. All appeals from determinations by the EB Committee as
described in paragraph (b) above, and any Units Damages Dispute, shall be fully
and finally settled by arbitration administered by the American Arbitration
Association (“AAA”) on an individual basis (and not on a collective or class
action basis) before a single arbitrator pursuant to the AAA’s Commercial
Arbitration Rules in effect at the time any such arbitration is initiated. Any
such arbitration must be initiated in writing pursuant to the aforesaid rules of
the AAA no later than one year from the date that the claim accrues, except
where a longer limitations period is required by applicable law. However, a
Participant’s failure to initiate arbitration within one year will in no way
impair the Company’s right, exercised at its discretion, to compel arbitration
or the enforceability of the waiver in paragraph 25(c)(ii). Decisions about the
applicability of the limitations period contained herein shall be made by the
arbitrator. A copy of the AAA’s Commercial Arbitration Rules may be obtained
from Human Resources. The Participant agrees that the arbitration shall be held
at the office of the AAA nearest the place of the Participant’s most recent
employment by the Company or a Related Company, unless the parties agree in
writing to a different location. All claims by the Company or a Related Company
against the Participant, except for breaches of any of the Participant’s
obligations and restrictions set forth in Exhibits A and B to this Agreement,
may also be raised in such arbitration proceedings.


(i)    The arbitrator shall have the authority to determine whether any dispute
submitted for arbitration hereunder is arbitrable. The arbitrator shall decide
all issues submitted for arbitration according to the terms of the Plan, this
Agreement (except for breaches of any of the Participant’s obligations and
restrictions set forth in Exhibits A and B to this Agreement), existing Company
policy, and applicable substantive Delaware State and U.S. federal law and shall
have the authority to award any remedy or relief permitted by such laws. The
final decision of the EB Committee with respect to a Plan Dispute shall be
upheld unless such decision was arbitrary or capricious. The decision of the
arbitrator shall be final, conclusive, not subject to appeal, and binding and
enforceable in any applicable court.


(ii)    The Participant understands and agrees that, pursuant to this Agreement,
both the Participant and the Company or a Related Company waive any right to sue
each other in a court of law or equity, to have a trial by jury, or to resolve
disputes on a collective, or class, basis (except for breaches of any of the
Participant’s obligations and restrictions set forth in Exhibits A and B to this
Agreement), and that the sole forum available for the resolution of Units Award
Disputes and Units Damages Disputes is arbitration as provided in this paragraph
25. If an arbitrator or court finds that the arbitration provisions of this
Agreement are not enforceable, both Participant and the Company or a Related
Company understand and agree to waive their right to trial by jury of any Units
Award Dispute or Units Damages Dispute. This dispute resolution procedure shall
not prevent either the Participant or the Company or a Related Company from
commencing an action in any court of competent jurisdiction for the purpose of
obtaining injunctive relief to prevent irreparable harm pending and in aid of
arbitration hereunder; in such event, both the Participant and the Company or a
Related Company agree that the party who commences the action may proceed
without necessity of posting a bond.


(iii) In consideration of the Participant’s agreement in paragraph (ii) above,
the Company or a Related Company will pay all filing, administrative and
arbitrator’s fees incurred in connection with the arbitration proceedings. If
the AAA requires the Participant to pay the initial filing fee, the Company or a
Related Company will reimburse the Participant for that fee. All other fees
incurred in connection with the arbitration proceedings, including but not
limited to each party’s attorney’s fees, will be the responsibility of such
party.


(iv) The parties intend that the arbitration procedure to which they hereby
agree shall be the exclusive means for resolving all Units Award Disputes and
Units Damages Disputes (subject to the mandatory EB Committee procedure provided
for in paragraph 25(b) above). Their agreement in this regard shall be
interpreted as broadly and inclusively as reason permits to realize that intent.


(v) The Federal Arbitration Act (“FAA”) shall govern the enforceability of this
paragraph 25. If for any reason the FAA is held not to apply, or if application
of the FAA requires consideration of state law in any dispute arising under this
Agreement or subject to this dispute resolution provision, the laws of the State
of Delaware shall apply without giving effect to the conflicts of laws
provisions thereof.


(vi) To the extent an arbitrator determines that the Participant was not
terminated for Cause and is entitled to the RSUs or any other benefits under the
Plan pursuant to the provisions applicable to an involuntary termination without
Cause, the Participant’s obligation to execute a release satisfactory to Verizon
as provided under paragraph 7(c)(2) shall remain applicable in order to receive
the benefit of any RSUs pursuant to this Agreement.


5

--------------------------------------------------------------------------------




26. Additional Remedies. Notwithstanding the dispute resolution procedures,
including arbitration, of paragraph 25 of this Agreement, and in addition to any
other rights or remedies, whether legal, equitable, or otherwise, that each of
the parties to this Agreement may have (including the right of the Company to
terminate the Participant for Cause or to involuntarily terminate the
Participant without Cause), the Participant acknowledges that—
(a) The Participant’s obligations and restrictions set forth in Exhibits A and B
to this Agreement are essential to the continued goodwill and profitability of
the Company and any Related Company;
(b) The Participant has broad-based skills that will serve as the basis for
other employment opportunities that are not prohibited by the Participant’s
obligations and restrictions set forth in Exhibits A and B to this Agreement;
(c) When the Participant’s employment with the Company or any Related Company
terminates, the Participant shall be able to earn a livelihood without violating
any of the Participant’s obligations and restrictions set forth in Exhibits A
and B to this Agreement;
(d) Irreparable damage to the Company or any Related Company shall result in the
event that the Participant’s obligations and restrictions set forth in Exhibits
A and B to this Agreement are not specifically enforced and that monetary
damages will not adequately protect the Company and any Related Company from a
breach of such Participant obligations and restrictions;
(e) If any dispute arises concerning the violation or anticipated or threatened
violation by the Participant of any of the Participant’s obligations and
restrictions set forth in Exhibits A and B to this Agreement, an injunction may
be issued restraining such violation pending the determination of such
controversy, and no bond or other security shall be required in connection
therewith;
(f) The Participant’s obligations and restrictions set forth in Exhibits A and B
to this Agreement shall continue to apply after any expiration, termination, or
cancellation of this Agreement;
(g) The Participant’s breach of any of the Participant’s obligations and
restrictions set forth in Exhibits A and B to this Agreement, including, for
example, any breach of the Participant’s non-competition, non-solicitation or
confidentiality restrictions, shall result in the Participant’s immediate
forfeiture of all rights and benefits, including all RSUs and DEUs, under this
Agreement; and
(h) All disputes relating to the Participant’s obligations and restrictions set
forth in Exhibits A and B to this Agreement, including their interpretation and
enforceability and any damages (including but not limited to damages resulting
in the forfeiture of an award or benefits under this Agreement) that may result
from the breach of such Participant obligations and restrictions shall not be
subject to the dispute resolution procedures, including arbitration, of
paragraph 25 of this Agreement, but shall instead be determined in a court of
competent jurisdiction.


6

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Exhibit A - Participant’s Obligations

--------------------------------------------------------------------------------



As part of the Agreement to which this Exhibit A is attached, you, the
Participant, agree to the following obligations:
 
1. Effect of a Material Restatement of Financial Results; Recoupment; Company
Policies Regarding Securities Transactions.


(a) General. Notwithstanding anything in this Agreement to the contrary, you
agree that, with respect to all RSUs granted to you on or after April 9, 2018
and all short-term incentive awards made to you on or after April 9, 2018, to
the extent the Company or any Related Company is required to materially restate
any financial results based upon your willful misconduct or gross negligence
while employed by the Company or any Related Company (and where such restatement
would have resulted in a lower payment being made to you), you will be required
to repay all previously paid or deferred (i) RSUs and (ii) short-term incentive
awards that were provided to you during the performance periods that are the
subject of the restated financial results, plus a reasonable rate of interest.
For purposes of this paragraph, “willful misconduct” and “gross negligence”
shall be as determined by the Committee. The Audit Committee of the Verizon
Board of Directors shall determine whether a material restatement of financial
results has occurred. If you do not repay the entire amount required under this
paragraph, the Company may, to the extent permitted by applicable law, offset
your obligation to repay against any source of income available to it, including
but not limited to any money you may have in your nonqualified deferral
accounts.


(b) Requirements of Recoupment Policy or Applicable Law. The repayment rights
contained in paragraph 1(a) of Exhibit A shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (i) any right that the Company may have
under any Company recoupment policy that may apply to you, or (ii) any right or
obligation that the Company may have regarding the clawback of “incentive-based
compensation” under Section 10D of the Securities Exchange Act of 1934, as
amended (as determined by the applicable rules and regulations promulgated
thereunder from time to time by the U.S. Securities and Exchange Commission) or
under any other applicable law. By accepting this award of RSUs, you agree and
consent to the Company’s application, implementation and enforcement of any such
Company recoupment policy (as it may be in effect from time to time) that may
apply to you and any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation and expressly agree that the
Company may take such actions as are permitted under any such policy (as
applicable to you) or applicable law, such as the cancellation of RSUs and
repayment of amounts previously paid or deferred with respect to any previously
granted RSUs or short-term incentive awards, without further consent or action
being required by you.


(c) Company Policies Regarding Securities Transactions. By accepting this award
of RSUs, you agree to comply with all Company policies regarding trading in
securities or derivative securities (including, without limitation, the
Company’s policies prohibiting trading on material inside information regarding
the Company or any business with which the Company does business, the Company’s
policies prohibiting engaging in financial transactions that would allow you to
benefit from a devaluation of the Company’s securities, and any additional
policy that the Company may adopt prohibiting you from hedging your economic
exposure to the Company’s securities), as such policies are in effect from time
to time and for as long as such policies are applicable to you.




2. Definitions. Except where clearly provided to the contrary or as otherwise
defined in this Exhibit A, all capitalized terms used in this Exhibit A shall
have the definitions given to those terms in the Agreement to which this Exhibit
A is attached.


3. Agreement to Participant’s Obligations. You shall indicate your agreement to
the obligations and restrictions set forth in this Exhibit A in accordance with
the instructions provided in the Agreement, and your acceptance of the Agreement
shall include your acceptance of such obligations and restrictions. As stated in
paragraph 21 of the Agreement, you and Verizon hereby expressly agree that the
use of electronic media to indicate confirmation, consent, signature,
acceptance, agreement and delivery shall be legally valid and have the same
legal force and effect as if you and Verizon executed this Exhibit A in paper
form.


7

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

Exhibit B – Non-Competition, Non-Solicitation, Confidentiality and Other
Obligations

--------------------------------------------------------------------------------



As part of the Agreement to which this Exhibit B is attached, you, the
Participant, and the Company or any Related Company which employs or employed
you, agree to the following obligations:


1. Non-competition.


(a) Prohibited Conduct. During the period of your employment with the Company or
any Related Company, and for a period ending twelve (12) months following a
termination of your employment for any reason with the Company or any Related
Company, you shall not, without the prior written consent of the Executive Vice
President and Chief Administrative Officer of Verizon (or his or her designee):


(1) personally engage in Competitive Activities (as defined below); or


(2) work for, own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or provide consulting or advisory services
to, any person, partnership, firm, corporation, institution or other entity
engaged in Competitive Activities, or any company or person affiliated with such
person, partnership, firm, corporation, institution or other entity engaged in
Competitive Activities; provided that your purchase or holding, for investment
purposes, of securities of a publicly traded company shall not constitute
“ownership” or “participation in the ownership” for purposes of this paragraph
so long as your equity interest in any such company is less than a controlling
interest;


provided that this paragraph (a) shall not prohibit you from (i) being employed
by, or providing services to, a consulting firm, provided that you do not
personally engage in Competitive Activities or provide consulting or advisory
services to any person, partnership, firm, corporation, institution or other
entity engaged in Competitive Activities, or any person or entity affiliated
with such person, partnership, firm, corporation, institution or other entity
engaged in Competitive Activities, or (ii) engaging in the practice of law as an
in-house counsel, sole practitioner or as a partner in (or as an employee of or
counsel to) a corporation or law firm in accordance with applicable legal and
professional standards. Exception (ii), however, does not apply to any
Participant that may be engaging in Competitive Activities or providing services
to any person, partnership, firm, corporation, institution or other entity
engaged in Competitive Activities, wherein such engagement or services being
provided are not primarily the practice of law.


(b) Competitive Activities. For purposes of the Agreement, to which this Exhibit
B is attached, “Competitive Activities” means any activities relating to
products or services of the same or similar type as the products or services (1)
which were or are sold (or, pursuant to an existing business plan, will be sold)
to paying customers of the Company or any Related Company, and (2) for which you
have any direct or indirect responsibility or any involvement to plan, develop,
manage, market, sell, oversee, support, implement or perform, or had any such
responsibility or involvement within your most recent 24 months of employment
with the Company or any Related Company. Notwithstanding the previous sentence,
an activity shall not be treated as a Competitive Activity if the geographic
marketing area of such same or similar products or services does not overlap
with the geographic marketing area for the applicable products and services of
the Company or any Related Company.


(c) Applicability to California. Notwithstanding the provisions of paragraph
1(a), the restrictions described in paragraph 1(a) shall not apply to
participants whose principal work location for the Company or Related Company is
in the State of California and: (i) whose employment has terminated for any
reason; and (ii) who, within 12 months after termination of their employment,
engage in any of the activities described in paragraphs 1(a)(1) or 1(a)(2)
within the State of California. Nothing in this paragraph 1(c) shall be deemed
to authorize or permit participants to engage in any competitive activities
while using confidential or trade secret information of the Company or any
Related Company.


2. Interference With Business Relations. During the period of your employment
with the Company or any Related Company, and for a period ending twelve (12)
months following a termination of your employment for any reason with the
Company or any Related Company, you shall not, without the prior written consent
of the Executive Vice President and Chief Administrative Officer of Verizon (or
his or her designee):


(a)(i) recruit, induce or solicit, directly or indirectly, any employee of the
Company or Related Company who was employed by the Company or any Related
Company prior to or as of your termination date and whom you worked with or had
contact with, or had confidential information about, while employed by the
Company or any Related Company for employment or for retention as a consultant
or service provider to any person or entity, or (ii) provide, directly or
indirectly, names or other information about any employees of the Company or
Related Company whom you worked with or had contact with, or had confidential
information about, while employed by the Company or any Related Company to any
person or entity (other than to the Company or any Related Company) under
circumstances that could lead to the use of any such information for purposes of
recruiting or soliciting any such employee for any person or entity;


(b) hire or participate (with another person or entity) in the process of
recruiting, soliciting or hiring, directly or indirectly, (other than for the
Company or any Related Company) any person who is then an employee of the
Company or any Related Company whom you worked with or had contact with, or had
confidential information about, while employed by the Company or any Related
Company;


8

--------------------------------------------------------------------------------






(c) interfere, or attempt to interfere, directly or indirectly, with any
relationship of the Company or any Related Company with any of its employees,
agents, or representatives;


(d) solicit or induce, or in any manner attempt to solicit or induce, directly
or indirectly, any client, customer, or Prospect (defined below) of the Company
or any Related Company (1) to cease being, or not to become, a customer of the
Company or any Related Company, or (2) to divert any business of such customer
or Prospect from the Company or any Related Company; or


(e) otherwise interfere with, disrupt, or attempt to interfere with or disrupt,
directly or indirectly, the relationship, contractual or otherwise, between the
Company or any Related Company and any of its customers, clients, Prospects,
suppliers, vendors, service providers, developers, joint ventures, equity
investments or partners, inventors, consultants, employees, agents, or
representatives.


(f) Applicability to California. Notwithstanding the foregoing, if a participant
whose principal work location for the Company or Related Company is in the State
of California and: (i) whose employment has terminated for any reason; and (ii)
who, within 12 months after termination of their employment, engages in any of
the activities described in paragraph 2(b), 2(d) or 2(e), within the State of
California, then (A) the prohibition on hiring in paragraph 2(b) shall not
apply, and (B) the prohibitions in paragraph 2(d) and 2(e) shall apply but only
to the extent that that the participant uses or discloses confidential or trade
secret information of the Company or any Related Company to engage in such
activities. Nothing in this paragraph 2(f) shall be deemed to authorize or
permit participants to engage in any competitive activities while using
confidential or trade secret information of the Company or any Related Company.


For purposes of this paragraph 2, “Prospect” shall mean any person or entity
from whom or which any business was being solicited by Verizon or any Related
Company within the most recent 12 month period of your employment.


3. Proprietary and Confidential Information. You shall at all times, including
after any termination of your employment with the Company or any Related
Company, preserve the confidentiality of all Proprietary Information (defined
below) and trade secrets of the Company or any Related Company, and you shall
not use for the benefit of yourself or any person, other than the Company or a
Related Company, or disclose to any person, except and to the extent that
disclosure of such information is authorized under applicable laws or
regulations (e.g., “whistleblower” laws such as 18 USC 1833(b) described below),
any Proprietary Information or trade secrets of the Company or any Related
Company. “Proprietary Information” means any information or data related to the
Company or any Related Company, including information entrusted to the Company
or a Related Company by others, which has not been fully disclosed to the public
by the Company or a Related Company, which is treated as confidential or
otherwise protected within the Company or any Related Company or is of value to
competitors, such as strategic or tactical business plans; undisclosed business,
operational or financial data; ideas, processes, methods, techniques, systems,
models, devices, programs, computer software, or related information; documents
relating to regulatory matters or correspondence with governmental entities;
information concerning any past, pending, or threatened legal dispute; pricing
or cost data; the identity, reports or analyses of business prospects; business
transactions (including those that are contemplated or planned); research data;
personnel information or data; identities of suppliers to the Company or any
Related Company or users or purchasers of the Company’s or Related Company’s
products or services; the Agreement to which this Exhibit B is attached; and any
other non-public information pertaining to or known by the Company or a Related
Company, including confidential or non-public information of a third party that
you know or should know the Company or a Related Company is obligated to
protect. Section 18 USC 1833(b) provides that “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b).


4. Return of Company Property; Ownership of Intellectual Property Rights. You
agree that on or before termination of your employment for any reason with the
Company or any Related Company, you shall return to the Company all property
owned by the Company or any Related Company or in which the Company or any
Related Company has an interest or to which the Company or any Related Company
has any obligation, including any and all files, documents, data, records and
any other non-public information (whether on paper or in tapes, disks, memory
devices, or other machine-readable form), office equipment, credit cards, and
employee identification cards. You acknowledge that the Company (or, as
applicable, a Related Company) is the rightful owner of, and you hereby do grant
and assign, all right, title and interest in and to any programs; ideas,
inventions and discoveries (patentable or unpatentable); works of authorship,
data, information, and other copyrightable material; and trademarks that you may
have originated, created or developed, or assisted or participated in
originating, creating or developing, during your period of employment with the
Company or a Related Company, including all intellectual property rights in or
based on the foregoing, where any such origination, creation or development (a)
involved any use of Company or Related Company time, information or resources,
(b) was made in the exercise of any of your duties or responsibilities for or on
behalf of the Company or a Related Company, or (c) was related to (i) the
Company’s or a Related Company’s past, present or future business, or (ii) the
Company’s or a Related Company’s actual or demonstrably anticipated research,
development or procurement activities. You shall at all times, both before and
after termination of your employment, cooperate with the Company (or, as
applicable, any Related Company) and its representatives in executing and
delivering documents requested by the Company or a Related Company, and taking
any other actions, that are necessary or requested by the Company or a Related
Company to assist the Company or any Related Company in patenting, copyrighting,
protecting, registering, or enforcing any programs; ideas, inventions and
discoveries (patentable or unpatentable); works of authorship, data,
information, and other copyrightable material; trademarks; or other intellectual
property rights, and to vest title thereto solely in the Company (or, as
applicable, a Related Company).




9

--------------------------------------------------------------------------------




Notwithstanding the provisions of paragraph 4, the restrictions described in
paragraph 4 shall not apply to participants whose principal work location for
the Company or Related Company is in the State of California and to any
invention that qualifies fully under the provisions of California Labor Code §
2870, which provides as follows:
 
“§2870. Invention on Own Time - Exemption from Agreement
(a) Any provision in an employment agreement which provides that an Employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the Employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the Employee for the employer.
(b) To the extent a provision in an employment agreement purports to require an
Employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”


5. Definitions. Except where clearly provided to the contrary or as otherwise
defined in this Exhibit B, all capitalized terms used in this Exhibit B shall
have the definitions given to those terms in the Agreement to which this Exhibit
B is attached.


6. Agreement to Non-Competition, Non-Solicitation, Confidentiality and Other
Obligations.


(a)You acknowledge that the geographic boundaries, scope of prohibited
activities, and time duration of the restrictions set forth in paragraphs 1 and
2 above are reasonable in nature and are no broader than are necessary to
maintain the confidential information, trade secrets and the goodwill of the
Company and its Related Companies and to protect the other legitimate business
interests of the Company and its Related Companies and are not unduly
restrictive on you. In addition, you and the Company agree and intend that the
covenants contained in paragraphs 1 and 2 shall be deemed to be a series of
separate covenants and agreements, one for each and every county or political
subdivision of each applicable state of the United States and each country of
the world. It is the desire and intent of the parties hereto that the provisions
of this Exhibit B be enforced to the fullest extent permissible under the
governing laws and public policies of the State of New Jersey, and to the extent
applicable, each jurisdiction in which enforcement is sought. Accordingly, if
any provision in this Exhibit A or deemed to be included in this Exhibit A shall
be adjudicated to be invalid or unenforceable, such provision, without any
action on the part of the parties hereto, shall be deemed amended to delete or
to modify (including, without limitation, a reduction in duration, geographical
area or prohibited business activities) the portion adjudicated to be invalid or
unenforceable, such deletion or modification to apply only with respect to the
operation of such provision in the particular jurisdiction in which such
adjudication is made, and such deletion or modification to be made only to the
extent necessary to cause the provision as amended to be valid and enforceable.

(b)You shall indicate your agreement to the obligations and restrictions set
forth in this Exhibit B in accordance with the instructions provided in the
Agreement, and your acceptance of the Agreement shall include your acceptance of
such obligations and restrictions. As stated in paragraph 21 of the Agreement,
you and Verizon hereby expressly agree that the use of electronic media to
indicate confirmation, consent, signature, acceptance, agreement and delivery
shall be legally valid and have the same legal force and effect as if you and
Verizon executed this Exhibit B in paper form.


7. Governing Law and Non-exclusive Forum. The parties expressly agree: (a) that,
because the Plan is centrally administered in the State of New Jersey by
employees of a Verizon Communications Inc. affiliate, the subject matter of this
Exhibit B bears a reasonable relationship to the State of New Jersey; (b) that
this Exhibit B is made under, shall be construed in accordance with, and
governed in all respects by the laws of the State of New Jersey without giving
effect to that jurisdiction’s choice of law rules; and (c) the parties consent
to the non-exclusive jurisdiction and venue of the courts of the State of New
Jersey, and the federal courts of the United States of America located in the
State of New Jersey, over any action, claim, controversy or proceeding arising
under this Exhibit B, and irrevocably waive any objection they may now or
hereafter have to the non-exclusive jurisdiction and venue of such courts.










10